— Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered April 8, 2009 in a proceeding pursuant to Family Court Act article 4. The order, inter alia, found that respondent willfully violated an order of child support.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order finding that he willfully violated an order of child support and sentencing him to 30 days in jail. To the extent that the father’s contentions herein are the same as those raised in Matter of Paige v Paige (50 AD3d 1542 [2008]), we affirm for the reasons set forth therein. We add only that, contrary to the further contentions of the father, Family Court properly refused to issue a suspended commitment order (see Matter of Monet v Frazer, 40 AD3d 1223, 1224 [2007]; cf. Matter of Heyn v Burr, 19 AD3d 896 [2005]), and the father received meaningful representation (see generally Matter of Moore v Blank, 8 AD3d 1090 [2004], lv denied 3 NY3d 606 [2004]). Present — Scudder, P.J., Centra, Carni, Sconiers and Pine, JJ.